Pinney, J.
The return wholly fails to show that the justice had jurisdiction to render judgment against the defendant. The jurisdiction of a court of general jurisdiction will be presumed until the contrary appears; but justices’ courts are courts of inferior and limited jurisdiction, and jurisdiction must appear, both as to person and subject matter, upon the face of their proceedings, and will not be presumed. This is so well understood that citation of authority to support it is unnecessary. It is a proposition as old as the law itself. Whether the subject matter of the trial before the justice was slander, libel, malicious prosecution, or false imprisonment, of which he could not have jurisdiction, or whether it was upon contract or other cause of action where the amount claimed was less than $200, as specified in sec. 3572, R. S., of which a justice would have jurisdiction, does not appear even by inference. The record is absolutely silent *201on the subject. The statute (sec. 3574, subd. 4) requires the justice to enter upon his docket, “ where the pleadings are written, a brief statement of their nature and reference to the pleadings filed; and where the pleadings are made orally, a concise statement of the complaint of the plaintiff, the answer of the defendant, the further pleadings if any, and the issue joined.” The object of this provision is that the jurisdiction of the justice may appear upon the face of the proceedings, and to preserve the rights of the parties by showing what is adjudicated. Jurisdiction as to the subject matter, whatever it may have been that was litigated before the justice, does not appear upon the face of this record or the proceedings of the justice. It was necessary that the substance of the issue should appear. Phillips v. Bridges, 3 Wis. 270; Hibbard v. Bell, 3 Pin. 190; Smith v. Bahr, 62 Wis. 244; 12 Am. & Eng. Ency. of Law, 504, and cases in notes. If the necessary facts to confer jurisdiction on an inferior court do not appear in its record, its judgment will be held void, wherever it is brought in question. Id. 148.
It was formerly the rule that in pleading or declaring on a justice’s judgment it was necessary to allege the necessary facts to show that he had jurisdiction. Cleveland v. Rogers, 6 Wend. 438; Thomas v. Robinson, 3 Wend. 267. Under this rule it would be impossible to frame from the record a sufficient declaration in an action upon this judgment. By the present statutory rule of pleading (R. S. sec. 2673), it is not necessary to state the facts conferring jurisdiction ; but such judgment may be stated “ to have been duly made or given,” and if the allegation is controverted the party pleading “ shall be bound to establish on the trial the facts conferring jurisdiction.” In an action on this judgment under this rule the plaintiff would necessarily be defeated, for the record would not support such an allegation.
The respondent relied on Coffee v. Chippewa Falls, 36 Wis. 121, and Baizer v. Lasch, 28 Wis. 268, to show that the fail*202ure to enter a brief statement of the complaint in the docket was not fatal to the jurisdiction, and it would be presumed tbat there were pleadings filed, and that the defendant waived all irregularities. by going to trial. The Henckel v. W. & W. Mfg. Co. 51 Wis. 363, shows that the want of jurisdiction as to subject matter could not be waived, even by express consent. In Coffee v. Chippewa Falls, supra, there was a written complaint, as appears from the opinion of the court, and the printed case shows that the docket entries of the justice referred to it, that a demurrer to the entire complaint was overruled, and afterwards a second demurrer to a part of it, and that the defendant refused to put in an answer. The complaint was returned to the circuit court, where the judgment was affirmed, but was not transmitted to this court on .the appeal. This court did not indulge in any presumption that the judgment of the justice was valid, but did act upon the presumption that the judgment of the circuit court,— a court of general jurisdiction,— given upon the entire record, with the complaint before it, was rightly given. In Baizer v. Lasch, 28 Wis. 288, the action was commenced by attachment, and the affidavit showed the nature and amount of the plaintiff’s claim. The objection was that no bill of particulars had been filed, as required, and that the judgment rendered, for $23.70, exceeded the amount of the plaintiff’s claim. It was rightly held that these objections were not jurisdictional.
For the reasons above stated, the judgment of the circuit court is erroneous.
By the Gowt.— The judgment of the circuit court is reversed, and the cause is remanded to that court with directions to reverse the judgment of the justice of the peace.